DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,577,804, U.S. Patent No. 10,900235, and U.S. Patent No. 11,261,605. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation in the claims of the parent cases are within the claims of the present application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 12-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquet, U.S. Patent 6,537,642.
Regarding claim 1, Jacquet discloses a floor mat comprising: a panel body (40) having an exposed top surface, a bottom surface, opposing sides, and opposing ends (see Fig. 6), and defining at least one aperture (41) extending between said opposing sides and opposing ends; and at least one spiked insert (Fig. 1) adapted for being arranged adjacent the aperture of said panel body, and said spiked insert comprising a base (10) having a base flange (outer edge) configured to reside adjacent the bottom surface of said panel body, and a series of rigid spikes (11) configured to extend vertically through the slot and above the top surface of said panel body, but does not disclose the aperture is a slot.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the mat may have slots rather than round apertures for a desired mat appearance, and because the removable spiked inserts would perform in the same manner as intended to secure the mat, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  The phrases “adapted for being arranged,” “configured to reside,” and “configured to extend” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Jacquet discloses a floor mat wherein said rigid spikes and base of said spiked insert are integrally formed together as a single homogenous unit (as shown in Fig. 1).  
Regarding claims 3 and 15, Jacquet discloses a floor mat wherein said spiked insert comprises between 3-8 rigid spikes (col. 2, lines 35-45; as shown in Fig. 1, if the insert is broken at one of grooves 13 it will have 3 or 6 spikes).  
Regarding claims 4 and 16, Jacquet discloses a floor mat but does not disclose wherein each rigid spike has a forward-pointing, generally V-shaped tip configuration.  It would have been obvious to one having ordinary skill in the art to change the circular protrusions to a forward facing V-shape for a desired appearance, and because the removable spiked inserts would perform in the same manner as intended to secure the mat, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claims 5 and 17, Jacquet discloses a floor mat wherein the at least one slot of said panel body comprises 4-8 slots extending between said opposing sides and opposing ends (see Fig. 6).  
Regarding claims 6 and 18, Jacquet discloses a floor mat comprising 4-8 removable spiked inserts adapted for being custom arranged within selected 4-8 slots of said panel body (Fig. 6).  The phrase “adapted for being custom arranged” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 7, Jacquet, as modified, discloses a mat wherein said panel body further defines a plurality of corner openings (apertures 21 located in mat corners) adapted for managing surface-water runoff.
Regarding claim 8, Jacquet discloses a mat but does not particularly disclose wherein said panel
body has a low profile height of less than 0.5 inches. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panel with the given height range so that it lessens the chances of a user tripping on the edge, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
Regarding claims 12 and 20, Jacquet discloses a mat wherein the top surface of said panel body comprises an anti-slip surface texture (rubber has a non-slip texture; col 1, line 9).
Regarding claim 13, Jacquet discloses a mat comprising a plurality of fastener landings (surface openings) formed between adjacent slots of said panel body, and having respective holes (apertures 12) for receiving fasteners used to mount said traction panel assembly to an underlying surface.
Regarding claim 14, Jacquet discloses a mat comprising: a panel body (40) having an exposed top surface, a bottom surface, opposing sides, and opposing ends (Fig. 6, generally), and defining a plurality of apertures (41) extending between said opposing sides and opposing ends; and a plurality of spiked inserts (10; each section within grooves 13) adapted for being arranged adjacent respective apertures of said panel body, and each spiked insert comprising a base having a base flange (10) configured to reside adjacent the bottom surface of said panel body, and a series of rigid spikes (11) configured to extend vertically through the slot and above the top surface of said panel body, but does not disclose the apertures are slots.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the mat may have slots rather than round apertures for a desired mat appearance, and because the removable spiked inserts would perform in the same manner as intended to secure the mat, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  The phrases “adapted for being arranged,” “configured to reside,” and “configured to extend” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim(s) 9-11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquet, U.S. Patent 6,537,642 in view of Kay, U.S. Patent Application Publication 2010/0251627.
Regarding claims 9 and 19, Jacquet discloses a mat but does not disclose wherein said panel body has a chamfered front edge extending longitudinally between said opposing ends.  Kay teaches a traction enhancing mat which includes a chamfered edge (see Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the mat with chamfered edges to avoid a user tripping over a raised mat edge.
Regarding claim 10, the prior art discloses a traction enhancing mat but does not disclose it is comprising a downwardly- turned lip formed along the front edge of said panel body. Kay teaches a downwardly turned lip (see Fig. 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the mat of Jacquet may be draped over a step and thus have a downwardly turned lip, as a rubber mat is taught which is flexible and Jacquet teaches use of the mat in areas such as a restaurant kitchen (col. 1 lines 9-11) and kitchens may have steps within them.
Regarding claim 11, Jacquet discloses a mat but does not disclose wherein a bottom of panel body comprises a plurality of integrally formed structural ribs. Kay teaches ribs on the bottom surface of a traction enhancing mat (see Fig. 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include ribs on the bottom surface of Jacquet for improved mat traction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633